ORDER

PER CURIAM.
Carjuan Adkins (“Movant”) appeals the motion court’s denial of his motion for post-conviction relief for ineffective assistance of counsel following an evidentiary hearing. Movant argues two points on appeal. Movant argues his defense counsel was ineffective (1) for coercing him into unknowingly, unintelligently, and involuntarily waiving his right to testify at trial, and (2) for failing to object to evidence and argument that the present offense wasn’t the first time Movant had assaulted Victim. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude *911the judgment of the motion court was not clearly erroneous. Rule 29.15(k) Mo. R.Crim.P.(2011); Nicklasson v. State, 105 S.W.3d 482, 484 (Mo. bane 2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b) Mo.R.Civ.P.(2012).